DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 8-14 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the array substrate of claim 8, in particular the limitations of the through holes are correspondingly disposed on the GOA signal lines, and the through holes are disposed on the GOA signal lines according to an area ratio; and the through holes disposed on the GOA signal lines according to the area ratio comprises: a ratio of an area of the through holes to an area of the GOA signal lines, and the ratio of the area of the through holes to the area of the GOA signal lines is less than eight percent. The prior art does not disclose or suggest the display panel of claim 14, in particular the limitations of the through holes are correspondingly disposed on the GOA signal lines, and the through holes are disposed on the GOA signal lines according to an area ratio; and the through holes disposed on the GOA signal lines according to the area ratio comprises: a ratio of an area of the through holes to an area of the GOA signal lines, and the ratio of the area of the through holes to the area of the GOA signal lines is less than eight percent.
The closely related prior art, Chang et al. (US 20060267914) discloses (Figs. 1-11) an array substrate, comprising: gate on array (GOA) signal lines (111, 212) disposed in a film layer of the array substrate; and driving signal lines (115, 215) disposed on a surface of the array substrate; wherein the GOA signal lines are electrically connected to the driving signal lines by through holes (120, 220, 221, 420, 421, 520, 620, 621); the through holes are correspondingly disposed on the GOA signal lines (sections 0095-0099).
However, the prior art does not disclose or suggest the array substrate of claim 8, in particular the limitations of the through holes are correspondingly disposed on the GOA signal lines, and the through holes are disposed on the GOA signal lines according to an area ratio; and the through holes disposed on the GOA signal lines according to the area ratio comprises: a ratio of an area of the through holes to an area of the GOA signal lines, and the ratio of the area of the through holes to the area of the GOA signal lines is less than eight percent. Claim 8 is therefore allowed, as are dependent claims 9-13. The prior art does not disclose or suggest the display panel of claim 14, in particular the limitations of the through holes are correspondingly disposed on the GOA signal lines, and the through holes are disposed on the GOA signal lines according to an area ratio; and the through holes disposed on the GOA signal lines according to the area ratio comprises: a ratio of an area of the through holes to an area of the GOA signal lines, and the ratio of the area of the through holes to the area of the GOA signal lines is less than eight percent. Claim 14 is therefore allowed, as are dependent claims 17-20. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHARLES S CHANG/Primary Examiner, Art Unit 2871